
	
		I
		111th CONGRESS
		2d Session
		H. R. 5960
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2010
			Mr. Lee of New York
			 (for himself, Mr. Higgins, and
			 Mr. Marchant) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To direct the payment of passport fees to the Department
		  of State.
	
	
		1.Short titleThis Act may be cited as the
			 Passport Acquisition Savings and Security Act of
			 2010 or the PASS Act of
			 2010.
		2.Payment of
			 passport fees
			(a)In
			 generalSection 1(a) of the
			 Act of June 4, 1920 (22 U.S.C. 214(a)), is amended, in the first sentence, by
			 striking into the Treasury of the United States and inserting
			 to the Department of State.
			(b)Retention of
			 feesAny amount collected by the Department of State in fiscal
			 year 2011 and each fiscal year thereafter as a fee for visas, passports, or
			 other consular services may be credited as an offsetting collection to the
			 appropriate Department of State appropriation, to remain available until
			 expended, for the purpose of meeting the costs of providing such services and
			 shall be available for the same purposes as the appropriation to which such
			 amounts are credited.
			(c)Sense of
			 CongressIt is the sense of Congress that new revenues directed
			 to the Department of State under this Act should be used to reduce the costs of
			 passports for consumers.
			
